Hon. %. Soanlu
AasiatrntCountyAttorney
Brow County
Broarsville,Texas

Dow Mr. sosdLnc                      opinioaNOBD,O-206
                                     Be: Authorityof the sheriffto
                                         grant oerhin personsthe
                                         privilegeof owryilg arms0

       Your requertfor am opinionon thq,questioastatedabove haa beem re-
oeived by thin offioa. Ue with to thank you for the very able brisf pnseat-
ad by you with your im~uiriea. It has beerrof great assistantsin passing
upoa,thaquwtiona presentode

       Artiole463 of the Pen81 Code of Texae reads in follows: "W~oaver
shill 08x-q 011or about hlo prom, aaddle,or in his saddlebags any
pistol,dirk, dagger,slingshot, sword cum, spear, or kmuokle~~  made of
8q melal or uy bud substanoe,bmie knife, or uy otherknife manufao-
tured or sold for the purposw of offemssor defense,shall be punished
by fine not less thaa $100.00nor more thaa $600.00or Iy oonfiaeme* in
jail for not less than om@ month nor more ti!~aOM yerr.'

       There are o er t8ia
                         lxoeptioarmnda to thin Artiole,and those @xoop-
tioan are found in th+ succeedingArtiole desigmatedNo. 484 of the Penal
Code, ahioh is LO follorar

       "The precedingartiolsshall not apply to a person in roturl sex-v-
iw as a militirmu, nor to any peace offiasrin the 'actualdisohrge of
his offioialduty, nor to the ourying of arma on onets ovumpremisesor
plaoe of business,nor to personstraveling,nor to wy deputy constable,
or specialpolioemu who rbosivesa oompemsationof forty dollarsor more
per month for his servioesas s1+91officer,and who is'appoieed in 6on-
fodty with the statutesauthorizingsuoh appointiemt~aor to the Dma,
Fish ud Oyster Coxmniro%onc)r,
                             )Iorto rnj deh$y iha 18 the-a&tutidim-
oharge of hir dutieo U tirehi-norto uy~guu11‘7iwd0@, or local deputy
Gane,.Fish and OysterCcanmissionsrnhea in the actual dischargeof his
duties5~ the coumtyof his residemoe,nor shall it apply to any game
nrdtn or deputyGWUJ, Msh and @vter &mmissioaer who aotuallyrooeivos
from'th.sState fees or compensationfor his sezM.oeo."

      The eases of Moore v. State, 86 Crimiaal Reports,end BnksrV.
S&tsrfield, 111 Saw. 437, hold in effeotthat an individualifrizsd
HcLllu. Scanlan- Page 2 (o-206)



to orrry L pistolupon his m premiseaud while engagedin the pi-form-
anoe of his duty at his pl~oe of tiusiasss,
                                          and that suoh individualis
authorizedunder the 1rfft.ooury 8 proto going to and returaiagfrom
his place of residence,providedthat in making such trips, he does not
go out of the regularcourse of travel. When not returniaghome or going
to his plaoe of busiaess,such individualhas PO authorityto carry 8
pistol,and in doiag so would violateArticle 483 of the Wnrl Code-

      Invies of the 8Iwmrmentionedauthorities,it is the opinionof this
depwtment, and you are rsspeotfullyadvised,that the sheriffor any other
authorityhas no right or Power to authorizeanyone to aarry PXITLS
                                                               which at-?
prohibitedby Article463 of the Pea.1 Cods.

      Truofingthat the 8bove amowersyour inquiry,wnr8ro

                                           Yours vary truly


                                      ATTORNEYGENERALOF TEXAS

                                      By /s/llrdelllRlliams

                                             Ardell Rlliams
                                                   ALssistant


APPRUJEDZ
/s/Gerald C. &in
ATTORNBYGENERALCFTEXAS